Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 1 of 17 Page ID #:88



   1   JOHNSON & PHAM, LLP
       Christopher D. Johnson, SBN: 222698
   2         E-mail: cjohnson@johnsonpham.com
       Christopher Q. Pham, SBN: 206697
   3         E-mail: cpham@johnsonpham.com
       Marcus F. Chaney, SBN: 245227
   4         E-mail: mchaney@johnsonpham.com
       6355 Topanga Canyon Boulevard, Suite 326
   5   Woodland Hills, California 91367
       Telephone: (818) 888-7540
   6   Facsimile: (818) 888-7544            NOTE: CHANGES MADE BY THE COURT
   7   Attorneys for Plaintiffs
       BMW OF NORTH AMERICA, LLC and
   8   BAYERISCHE MOTOREN WERKE AG
   9   J. Michael Keyes – SBN 262281
       keyes.mike@dorsey.com
  10   Stefan Szpajda – SBN 282322
       szpajda.stefan@dorsey.com
  11   DORSEY & WHITNEY LLP
       701 Fifth Avenue, Suite 6100
  12   Seattle, WA 98104
       Tel.: (206) 903-8800
  13   Fax: (206) 903-8820
  14   Attorneys for Defendant
       S.F. EXPRESS CORPORATION
  15
  16                       UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18                              WESTERN DIVISION
  19
  20   BMW OF NORTH AMERICA, LLC, et          Case No.: 2:20-cv-01574 AB (JPRx)
       al.,
  21                                          [DISCOVERY MATTER]
                  Plaintiffs,
  22                                          STIPULATED PROTECTIVE
                     v.                       ORDER
  23
       S.F. EXPRESS CORPORATION, et al.
  24                                          Judge: Hon. Jean P. Rosenbluth
                 Defendants.
  25
  26
  27
  28

                                        -1-
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 2 of 17 Page ID #:89



   1   1.    INTRODUCTION
   2         1.1    PURPOSES AND LIMITATIONS
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public
   5   disclosure and from use for any purpose other than prosecuting this litigation may
   6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7   enter the following Stipulated Protective Order. The parties acknowledge that this
   8   Order does not confer blanket protections on all disclosures or responses to
   9   discovery and that the protection it affords from public disclosure and use extends
  10   only to the limited information or items that are entitled to confidential treatment
  11   under the applicable legal principles. The parties further acknowledge, as set forth
  12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  14   procedures that must be followed and the standards that will be applied when a party
  15   seeks permission from the court to file material under seal 1.
  16         1.2    GOOD CAUSE STATEMENT
  17         The parties seek a protective order because the type of disclosures and
  18   discovery that the parties anticipate will be conducted in this matter includes
  19   proprietary, competitive business information related to the parties’ businesses
  20   (including financial records and third-party contracts) and prospective business
  21   plans, as well as business records containing personal, private and confidential
  22   customer information such as names, addresses, phone numbers, e-mail addresses,
  23   and other non-public information. The nature of this action relates to the alleged
  24   sale and distribution of automobile parts to consumers, and thus necessarily includes
  25   competitive business information in the possession, custody or control of the parties,
  26
       1
        This Stipulated Protective Order was drafted using Magistrate Judge Michael R.
  27   Wilner’s MRW FORM STIPULATED PROTECTIVE ORDER [Feb 2017]
       available to parties online under Judge Wilner’s Procedures and Schedules, with the
  28   addition of a second tier “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
       ONLY” level of designation.
                                                -2-
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 3 of 17 Page ID #:90



   1   such as customer lists, financial records, as well as the related personal, private
   2   information of non-parties. The parties believe that disclosure of this information
   3   publicly would not only harm the parties’ competitive standing in their respective
   4   industries, but also cause potential harm to non-parties by disclosing personal,
   5   private customer information as to which the parties do not have permission to
   6   disclose publicly.
   7   2.     DEFINITIONS
   8          2.1    Action: BMW of North America, LLC, et al. v. S.F. Express
   9   Corporation, et al. case number: 2:20-cv-01574 AB (JPRx).
  10          2.2    Challenging Party: a Party or Non-Party that challenges the designation
  11   of information or items under this Order.
  12          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  13   how it is generated, stored or maintained) or tangible things that qualify for
  14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  15   the Good Cause Statement.
  16          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  17   their support staff).
  18          2.5    Designating Party: a Party or Non-Party that designates information or
  19   items that it produces in disclosures or in responses to discovery as
  20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  21   ONLY.”
  22          2.6    Disclosure or Discovery Material: all items or information, regardless
  23   of the medium or manner in which it is generated, stored, or maintained (including,
  24   among other things, testimony, transcripts, and tangible things), that are produced or
  25   generated in disclosures or responses to discovery in this matter.
  26          2.7    Expert: a person with specialized knowledge or experience in a matter
  27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  28   an expert witness or as a consultant in this Action.
                                            -3-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 4 of 17 Page ID #:91



   1   ///
   2         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   3   Information or Items: extremely sensitive information (regardless of how it is
   4   generated, stored or maintained) or tangible things considered in good faith by a
   5   Party or Non-Party to be extremely sensitive, including but not limited to trade
   6   secrets or other confidential research, development, financial or other commercial
   7   information, the disclosure of which to another Party or Non-Party would create a
   8   substantial risk of serious harm that could not be avoided by less restrictive means.
   9         2.9    House Counsel: attorneys who are employees of a party to this Action.
  10   House Counsel does not include Outside Counsel of Record or any other outside
  11   counsel.
  12         2.10 Non-Party: any natural person, partnership, corporation, association, or
  13   other legal entity not named as a Party to this action.
  14         2.11 Outside Counsel of Record: attorneys who are not employees of a party
  15   to this Action but are retained to represent or advise a party to this Action and have
  16   appeared in this Action on behalf of that party or are affiliated with a law firm which
  17   has appeared on behalf of that party, and includes support staff.
  18         2.12 Party: any party to this Action, including all of its officers, directors,
  19   employees, consultants, retained experts, and Outside Counsel of Record (and their
  20   support staffs).
  21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  22   Discovery Material in this Action.
  23         2.14 Professional Vendors: persons or entities that provide litigation support
  24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  26   and their employees and subcontractors.
  27
  28

                                          -4-
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 5 of 17 Page ID #:92



   1         2.15 Protected Material: any Disclosure or Discovery Material that is
   2   designated    as   “CONFIDENTIAL”           or   “HIGHLY       CONFIDENTIAL          –
   3   ATTORNEYS’ EYES ONLY.”
   4         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
   5   from a Producing Party.
   6   3.    SCOPE
   7         The protections conferred by this Stipulation and Order cover not only
   8   Protected Material (as defined above), but also (1) any information copied or
   9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  10   compilations of Protected Material; and (3) any testimony, conversations, or
  11   presentations by Parties or their Counsel that might reveal Protected Material. Any
  12   use of Protected Material at trial will be governed by the orders of the trial judge.
  13   This Order does not govern the use of Protected Material at trial.
  14   4.    DURATION
  15         Even after final disposition of this litigation, the confidentiality obligations
  16   imposed by this Order will remain in effect until a Designating Party agrees
  17   otherwise in writing or a court order otherwise directs. Final disposition will be
  18   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  19   or without prejudice; and (2) final judgment herein after the completion and
  20   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  21   including the time limits for filing any motions or applications for extension of time
  22   pursuant to applicable law.
  23   5.    DESIGNATING PROTECTED MATERIAL
  24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  25   Each Party or Non-Party that designates information or items for protection under
  26   this Order must take care to limit any such designation to specific material that
  27   qualifies under the appropriate standards. The Designating Party must designate for
  28   protection only those parts of material, documents, items, or oral or written
                                          -5-
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 6 of 17 Page ID #:93



   1   communications that qualify so that other portions of the material, documents, items,
   2   or communications for which protection is not warranted are not swept unjustifiably
   3   within the ambit of this Order.
   4         Mass, indiscriminate, or routinized designations are prohibited. Designations
   5   that are shown to be clearly unjustified or that have been made for an improper
   6   purpose (e.g., to unnecessarily encumber the case development process or to impose
   7   unnecessary expenses and burdens on other parties) may expose the Designating
   8   Party to sanctions.
   9         If it comes to a Designating Party’s attention that information or items that it
  10   designated for protection do not qualify for protection, that Designating Party must
  11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  12         5.2    Manner and Timing of Designations. Except as otherwise provided in
  13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  15   under this Order must be clearly so designated before the material is disclosed or
  16   produced.
  17         Designation in conformity with this Order requires:
  18                (a) for information in documentary form (e.g., paper or electronic
  19   documents, but excluding transcripts of depositions or other pretrial or trial
  20   proceedings), that the Producing Party affix at a minimum, the legend
  21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  22   ONLY”, to each page that contains protected material. If only a portion or portions
  23   of the material on a page qualifies for protection, the Producing Party also must
  24   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  25   margins). A Party or Non-Party that makes original documents available for
  26   inspection need not designate them for protection until after the inspecting Party has
  27   indicated which documents it would like copied and produced. During the inspection
  28   and before the designation, all of the material made available for inspection will be
                                          -6-
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 7 of 17 Page ID #:94



   1   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   2   EYES ONLY.” After the inspecting Party has identified the documents it wants
   3   copied and produced, the Producing Party must determine which documents, or
   4   portions thereof, qualify for protection under this Order. Then, before producing the
   5   specified documents, the Producing Party must affix the “CONFIDENTIAL” or
   6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each page
   7   that contains Protected Material. If only a portion or portions of the material on a
   8   page qualifies for protection, the Producing Party also must clearly identify the
   9   protected portion(s) (e.g., by making appropriate markings in the margins).
  10                (b) for testimony given in depositions, that the Designating Party
  11   identify the Disclosure or Discovery Material on the record, before the close of the
  12   deposition all protected testimony.
  13                (c) for information produced in some form other than documentary and
  14   for any other tangible items, that the Producing Party affix in a prominent place on
  15   the exterior of the container or containers in which the information is stored the
  16   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  17   EYES ONLY.” If only a portion or portions of the information warrants protection,
  18   the Producing Party, to the extent practicable, will identify the protected portion(s).
  19         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  20   failure to designate qualified information or items does not, standing alone, waive
  21   the Designating Party’s right to secure protection under this Order for such material.
  22   Upon timely correction of a designation, the Receiving Party must make reasonable
  23   efforts to assure that the material is treated in accordance with the provisions of this
  24   Order.
  25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  26         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  27   designation of confidentiality at any time that is consistent with the Court’s
  28   Scheduling Order.
                                          -7-
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 8 of 17 Page ID #:95



   1             6.2   Meet and Confer. The Challenging Party will initiate the dispute
   2   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   3   et seq.
   4             6.3   The burden of persuasion in any such challenge proceeding will be on
   5   the Designating Party. Frivolous challenges, and those made for an improper
   6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   7   parties) may expose the Challenging Party to sanctions. Unless the Designating Party
   8   has waived or withdrawn the confidentiality designation, all parties will continue to
   9   afford the material in question the level of protection to which it is entitled under the
  10   Producing Party’s designation until the Court rules on the challenge.
  11   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  12             7.1   Basic Principles. A Receiving Party may use Protected Material that is
  13   disclosed or produced by another Party or by a Non-Party in connection with this
  14   Action only for prosecuting, defending, or attempting to settle this Action. Such
  15   Protected Material may be disclosed only to the categories of persons and under the
  16   conditions described in this Order. When the Action has been terminated, a
  17   Receiving Party must comply with the provisions of section 13. below (FINAL
  18   DISPOSITION).
  19             Protected Material must be stored and maintained by a Receiving Party at a
  20   location and in a secure manner that ensures that access is limited to the persons
  21   authorized under this Order.
  22             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  23   otherwise ordered by the court or permitted in writing by the Designating Party, a
  24   Receiving       Party   may    disclose   any   information     or   item    designated
  25   “CONFIDENTIAL” only to:
  26                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  27   well as employees of said Outside Counsel of Record to whom it is reasonably
  28   necessary to disclose the information for this Action;
                                            -8-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 9 of 17 Page ID #:96



   1               (b) the officers, directors, and employees (including House Counsel) of
   2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3   ///
   4               (c) Experts (as defined in this Order) of the Receiving Party to whom
   5   disclosure is reasonably necessary for this Action and who have signed the
   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   7               (d) the court and its personnel;
   8               (e) court reporters and their staff;
   9               (f) professional jury or trial consultants, mock jurors, and Professional
  10   Vendors to whom disclosure is reasonably necessary for this Action and who have
  11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  12               (g) the author or recipient of a document containing the information or
  13   a custodian or other person who otherwise possessed or knew the information;
  14               (h) during their depositions, witnesses ,and attorneys for witnesses, in
  15   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  16   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
  17   they will not be permitted to keep any confidential information unless they sign the
  18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  19   agreed by the Designating Party or ordered by the court. Pages of transcribed
  20   deposition testimony or exhibits to depositions that reveal Protected Material may
  21   be separately bound by the court reporter and may not be disclosed to anyone except
  22   as permitted under this Stipulated Protective Order; and
  23               (i) any mediator or settlement officer, and their supporting personnel,
  24   mutually agreed upon by any of the parties engaged in settlement discussions or
  25   appointed by the Court.
  26         7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  27   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  28   writing by the Designating Party, information or items designated “HIGHLY
                                         -9-
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 10 of 17 Page ID #:97



    1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” must be viewed only by the
    2   Receiving Party’s Outside Counsel of Record in this action (as defined in paragraph
    3   2.11). Receiving Party’s Outside Counsel of Record in this action may disclose any
    4   information or item designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’
    5   EYES ONLY” only to:
    6               (a) employees of said Outside Counsel of Record to whom it is
    7   reasonably necessary to disclose the information for this litigation and who have
    8   signed the “Acknowledgement and Agreement to Be Bound” that is attached hereto
    9   as Exhibit A;
   10               (b) Experts (as defined by this Order) of the Receiving Party subject to
   11   the advance approval of such expert by the producing Party or Non-Party or by
   12   permission of the court, to whom disclosure is reasonably necessary for this
   13   litigation, and who have signed the “Acknowledgement and Agreement to Be
   14   Bound” that is attached hereto as Exhibit A;
   15               (c) the court and its personnel;
   16               (d) court reporters and their staff, professional jury or trial consultants,
   17   and Professional Vendors to whom disclosure is reasonably necessary for this
   18   litigation, and who have signed the “Acknowledgement and Agreement to Be
   19   Bound” that is attached hereto as Exhibit A; and
   20               (e) the author or recipient of a document containing the information or
   21   a custodian or other person who otherwise possessed or knew the information.
   22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   23   IN OTHER LITIGATION
   24         If a Party is served with a subpoena or a court order issued in other litigation
   25   that compels disclosure of any information or items designated in this Action as
   26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   27   ONLY” that Party must:
   28

                                          - 10 -
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 11 of 17 Page ID #:98



    1                (a) promptly notify in writing the Designating Party. Such notification
    2   will include a copy of the subpoena or court order unless prohibited by law;
    3                (b) promptly notify in writing the party who caused the subpoena or
    4   order to issue in the other litigation that some or all of the material covered by the
    5   subpoena or order is subject to this Protective Order. Such notification will include
    6   a copy of this Stipulated Protective Order; and
    7                (c) cooperate with respect to all reasonable procedures sought to be
    8   pursued by the Designating Party whose Protected Material may be affected.
    9         If the Designating Party timely seeks a protective order, the Party served with
   10   the subpoena or court order will not produce any information designated in this
   11   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   12   EYES ONLY” before a determination by the court from which the subpoena or order
   13   issued, unless the Party has obtained the Designating Party’s permission. The
   14   Designating Party will bear the burden and expense of seeking protection in that
   15   court of its confidential material and nothing in these provisions should be construed
   16   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   17   directive from another court.
   18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   19   PRODUCED IN THIS LITIGATION
   20                (a) The terms of this Order are applicable to information produced by a
   21   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
   23   Non-Parties in connection with this litigation is protected by the remedies and relief
   24   provided by this Order. Nothing in these provisions should be construed as
   25   prohibiting a Non-Party from seeking additional protections.
   26                (b) In the event that a Party is required, by a valid discovery request, to
   27   produce a Non-Party’s confidential information in its possession, and the Party is
   28

                                           - 11 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 12 of 17 Page ID #:99



    1   subject to an agreement with the Non-Party not to produce the Non-Party’s
    2   confidential information, then the Party will:
    3                       (1) promptly notify in writing the Requesting Party and the Non-
    4   Party that some or all of the information requested is subject to a confidentiality
    5   agreement with a Non-Party;
    6   ///
    7                       (2) promptly provide the Non-Party with a copy of the Stipulated
    8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
    9   specific description of the information requested; and
   10                       (3) make the information requested available for inspection by
   11   the Non-Party, if requested.
   12                (c) If the Non-Party fails to seek a protective order from this court
   13   within 21 days of receiving the notice and accompanying information, the
   14   Receiving Party may produce the Non-Party’s confidential information responsive
   15   to the discovery request. If the Non-Party timely seeks a protective order, the
   16   Receiving Party will not produce any information in its possession or control that
   17   is subject to the confidentiality agreement with the Non-Party before a
   18   determination by the court. Absent a court order to the contrary, the Non-Party will
   19   bear the burden and expense of seeking protection in this court of its Protected
   20   Material.
   21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   23   Protected Material to any person or in any circumstance not authorized under this
   24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   27   or persons to whom unauthorized disclosures were made of all the terms of this
   28

                                           - 12 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 13 of 17 Page ID #:100



    1   Order, and (d) request such person or persons to execute the “Acknowledgment and
    2   Agreement to Be Bound” that is attached hereto as Exhibit A.
    3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4   PROTECTED MATERIAL
    5         When a Producing Party gives notice to Receiving Parties that certain
    6   inadvertently produced material is subject to a claim of privilege or other protection,
    7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    9   may be established in an e-discovery order that provides for production without prior
   10   privilege review. Pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence,
   11   insofar as the parties reach an agreement on the effect of disclosure of a
   12   communication or information covered by the attorney-client privilege or work
   13   product protection, the parties may incorporate their agreement in the stipulated
   14   protective order submitted to the court provided the Court so allows.
   15
   16   12.   MISCELLANEOUS
   17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   18   person to seek its modification by the Court in the future.
   19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   20   Protective Order no Party waives any right it otherwise would have to object to
   21   disclosing or producing any information or item on any ground not addressed in this
   22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   23   ground to use in evidence of any of the material covered by this Protective Order.
   24         12.3 Filing Protected Material. A Party that seeks to file under seal any
   25   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   26   only be filed under seal pursuant to a court order authorizing the sealing of the
   27   specific Protected Material at issue. If a Party's request to file Protected Material
   28

                                           - 13 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 14 of 17 Page ID #:101



    1   under seal is denied by the court, then the Receiving Party may file the information
    2   in the public record unless otherwise instructed by the court.
    3   13.   FINAL DISPOSITION
    4         After the final disposition of this Action, as defined in paragraph 4, within 60
    5   days of a written request by the Designating Party, each Receiving Party must return
    6   all Protected Material to the Producing Party or destroy such material. As used in
    7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    8   summaries, and any other format reproducing or capturing any of the Protected
    9   Material. Whether the Protected Material is returned or destroyed, the Receiving
   10   Party must submit a written certification to the Producing Party (and, if not the same
   11   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   12   (by category, where appropriate) all the Protected Material that was returned or
   13   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   14   abstracts, compilations, summaries or any other format reproducing or capturing any
   15   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   16   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   18   reports, attorney work product, and consultant and expert work product, even if such
   19   materials contain Protected Material. Any such archival copies that contain or
   20   constitute Protected Material remain subject to this Protective Order as set forth in
   21   Section 4 (DURATION).
   22   14.   Any willful violation of this Order may be punished by civil or criminal
   23   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   24   authorities, or other appropriate action at the discretion of the Court.
   25         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   26
   27   DATED: June 4, 2020                     JOHNSON & PHAM, LLP
   28

                                           - 14 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 15 of 17 Page ID #:102



    1                                     By: __/s/ Marcus F. Chaney__________
                                          Marcus F. Chaney, Esq.
    2                                     Attorneys for Plaintiffs
    3                                     BMW OF NORTH AMERICA, LLC and
                                          BAYERISCHE MOTOREN WERKE AG
    4

    5   DATED: June 4, 2020               DORSEY & WHITNEY LLP
    6
    7
                                          By: __/s/ Stefan Szpajda__________
                                          Stefan Szpajda, Esq.
    8                                     Attorneys for Defendant
    9
                                          S.F. EXPRESS CORPORATION

   10   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   11
   12
   13
        DATED: June 10, 2020              _______________________________
   14
                                          HON. JEAN P. ROSENBLUTH
   15                                     United States Magistrate Judge
                                          Central District of California
   16

   17
   18
   19
   20
   21
   22

   23
   24
   25
   26
   27
   28

                                        - 15 -
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 16 of 17 Page ID #:103



    1
    2
    3
    4

    5
    6
    7
    8
    9
                                             EXHIBIT A
   10
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   11
              I, _______________________________________________ [full name], of
   12
        ______________________________________________________ [full address],
   13
        declare under penalty of perjury that I have read in its entirety and understand the
   14
        Stipulated Protective Order that was issued by the United States District Court for
   15
        the Central District of California on June ___, 2020 in the case of BMW of North
   16
        America, LLC, et al. v. S.F. Express Corporation, et al. case number: 2:20-cv-01574
   17
        AB (JPRx). I agree to comply with and to be bound by all the terms of this Stipulated
   18
        Protective Order and I understand and acknowledge that failure to so comply could
   19
        expose me to sanctions and punishment in the nature of contempt. I solemnly
   20
        promise that I will not disclose in any manner any information or item that is subject
   21
        to this Stipulated Protective Order to any person or entity except in strict compliance
   22
        with the provisions of this Order.
   23
              I further agree to submit to the jurisdiction of the United States District Court
   24
        for the Central District of California for the purpose of enforcing the terms of this
   25
        Stipulated Protective Order, even if such enforcement proceedings occur after
   26
        termination of this action. I hereby appoint ______________________________
   27
        [full name] of ___________________________________________________
   28

                                           - 16 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01574-AB-JPR Document 20 Filed 06/10/20 Page 17 of 17 Page ID #:104



    1   [full address and telephone number] as my California agent for service of process
    2   in connection with this action or any proceedings related to enforcement of this
    3   Stipulated Protective Order.
    4

    5   Date: ______________________________________
    6   City and State where signed: _________________________________
    7   Printed name: _______________________________
    8   Signature: __________________________________
    9
   10

   11
   12
   13
   14
   15
   16

   17
   18
   19
   20
   21
   22

   23
   24
   25
   26
   27
   28

                                          - 17 -
                             STIPULATED PROTECTIVE ORDER
